                    Case 2:16-cv-00922-TSZ Document 100 Filed 01/04/19 Page 1 of 4



                                                                                Honorable Thomas S. Zilly
 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8   FAIR HOUSING CENTER OF                                  No. C16-922-TSZ
     WASHINGTON,
 9                                                           PLAINTIFF’S REPLY BRIEF IN
                                Plaintiff,                   SUPPORT OF ITS PETITIONS FOR
10                                                           CIVIL CONTEMPT
                         v.
11
     BREIER-SCHEETZ PROPERTIES, LLC, a
12   Washington corporation; and FREDERICK
     BREIER-SCHEETZ, an individual,
13
                                Defendants.
14

15               By Minute Order dated December 17, 2018 (Dkt. # 99), this Court lifted the stay

16   previously imposed on Plaintiff’s Petition for an Order to Show Cause and gave the Defendants

17   leave to file a supplemental response to Plaintiff’s Second Petition for an Order to Show Cause.

18   The Defendants have not filed a supplemental response. The facts alleged in Plaintiff’s First and

19   Second Petitions for an Order to Show Cause remain unrefuted.

20               Plaintiff’s Reply

21               Plaintiff continues to seek a civil remedy of actual and punitive damages, as authorized

22   by the Fair Housing Act, for the Defendants’ year-long intentional violation of this Court’s

23   injunction and for their continued reckless disregard for the rights of the Plaintiff and of families

24   with children.1 During this time, the Defendants continued to violate the Fair Housing Act by

25
     1
26    In light of Defendants’ purported removal of their occupancy restriction on their smaller studio
     apartments at the Granada, Plaintiff no longer seeks coercive incarceration to force the policy
27   change.

     PLAINTIFF'S REPLY IN SUPPORT OF PETITIONS FOR CONTEMPT                      MACDONALD HOAGUE & BAYLESS
     No. 2:16-cv-00922-TSZ - 1                                                     705 Second Avenue, Suite 1500
                                                                                      Seattle, Washington 98104
                                                                                 Tel 206.622.1604 Fax 206.343.3961
     10017.04 ma031101
                    Case 2:16-cv-00922-TSZ Document 100 Filed 01/04/19 Page 2 of 4




 1   prohibiting families with children from occupying studio units at the Granada Apartments. The

 2   statutory remedies available under the Fair Housing Act are recoverable under these two civil

 3   contempt proceedings. S. Suburban Hous. Ctr. v. Berry, 186 F.3d 851, 854 (7th Cir. 1999).2 It

 4   should not be necessary for the Plaintiff to be forced to file a separate action and re-litigate the

 5   very issues that this Court resolved in its favor in the instant case.

 6               These Defendants continued to violate this Court’s Orders even after the first Petition for

 7   Contempt was filed and after this Court had made it clear to Defendants that their failure to

 8   modify their one-person for efficiency units policy violated the Court’s injunction. Counsel for

 9   Defendants admitted to the Ninth Circuit Court of Appeals that Defendants had never changed

10   their illegal policy.3 This, after a $100,000 punitive damage award had been entered against

11   Defendants by the trial court and after the first Contempt of Court Petition seeking $1,000,000 in

12   punitive damages had been filed.

13               The remedy that Plaintiff seeks, a monetary award of $5,000,000, is both remedial and

14   coercive. The Court in Hicks on Behalf of Feiock v. Feiock, 485 U.S. 624, 635, 108 S.Ct. 1423,

15   1431, 99 L.Ed. 2d 721 (1988), reasoned that “In contempt cases, both civil and criminal relief

16   have aspects that can be seen as either remedial or punitive or both: when a court imposes fines

17   and punishments on a contemnor, it is not only vindicating its legal authority to enter the initial

18   court order, but it also is seeking to give effect to the law’s purpose of modifying the

19   contemnor's behavior to conform to the terms required in the order.”

20               The remedy sought by the Plaintiff is designed to effectuate the statutory scheme of the

21   2
       South Suburban Housing Center v. Berry, 86 F.3d 851, 854 (7th Cir. 1999), was a civil
     contempt proceeding against a realtor who continued to discriminate in violation of a Consent
22   Decree that contained injunctive relief that prohibited continued violations of the Fair Housing
     Act. The District Court had granted additional actual damages but denied additional attorney’s
23   fees because of the defendant’s alleged penury. Punitive damages were not at issue in the
     contempt, presumably because of the financial condition of the defendant. This is not a factor
24   here where the Defendants own real estate assets valued in excess of $100,000,000.00.
     3
       Fair Hous. Ctr. of Washington v. Breier-Scheetz Properties, LLC, 743 F. App’x 116, 118 n.2
25   (9th Cir. 2018) (“The district court also entered an injunction on October 6, 2017, ordering
26   Breier-Scheetz to change its occupancy policy. Though not relevant to our review of the district
     court’s award of punitive damages, as of the date of oral argument on October 10, 2018, Breier-
27   Scheetz still had not complied with the injunction by changing its occupancy policy.”).

     PLAINTIFF'S REPLY IN SUPPORT OF PETITIONS FOR CONTEMPT                       MACDONALD HOAGUE & BAYLESS
     No. 2:16-cv-00922-TSZ - 2                                                      705 Second Avenue, Suite 1500
                                                                                       Seattle, Washington 98104
                                                                                  Tel 206.622.1604 Fax 206.343.3961
     10017.04 ma031101
                    Case 2:16-cv-00922-TSZ Document 100 Filed 01/04/19 Page 3 of 4




 1   Fair Housing Act. The fact that the Defendants have now agreed to alter their occupancy policy

 2   with regard to the efficiency apartments at the Granada will likely have little, if any, effect on

 3   their willingness to comply with the FHA with regard to their other units or other properties in

 4   the absence of an effective monetary remedy. Why should they if they can violate the law, then

 5   ignore the Court’s injunction, and only after losing on appeal do they finally conform their

 6   conduct to the law with no other consequences?

 7               It would undermine the force of the Court’s injunction and authority to decline to award

 8   statutorily authorized remedies, such as actual and punitive damages, for Defendants’ deliberate

 9   year-long violation of the Fair Housing Act in the face of the injunction. The Court of Appeals

10   affirmed this Court’s ruling that engaging in discrimination in the face of a perceived risk that his

11   or her actions will violate federal law constitutes reckless indifference justifying the imposition

12   of punitive damages. The fact that Breier-Scheetz did not change its occupancy policy in the

13   four months between the District Court’s finding that they were violating the Fair Housing Act

14   and the bench trial on damages was held sufficient to justify the $100,000 punitive damage

15   award. Fair Housing Center of Washington, 743 F. App’x at 118. That award did nothing to

16   change the Defendants’ conduct, perhaps because it constitutes only one-tenth of one percent

17   (.1%) of the value of their holdings. Defendants’ conduct makes plain that it will take a much

18   more substantial award to insure future compliance with the law.4

19               DATED this 4th day of January 2019.
                                                       MacDONALD HOAGUE & BAYLESS
20
                                                       By: /s/ Jeffrey L. Taren
21                                                          Jesse Wing, WSBA #27751
                                                            JesseW@MHB.com
22                                                          Jeffrey L. Taren, WSBA #50275
23                                                          JeffreyT@mhb.com
                                                            705 Second Avenue, 15th Floor
24                                                          Seattle, Washington 98104
                                                            Phone: (206) 622-1604 | Fax: (206) 343-3961
25                                                     Attorneys for Plaintiff
26
     4
       This Court may always determine that the Defendants’ willful violation of its Order rises to the
27   level of criminal contempt and initiate criminal contempt proceedings.

     PLAINTIFF'S REPLY IN SUPPORT OF PETITIONS FOR CONTEMPT                     MACDONALD HOAGUE & BAYLESS
     No. 2:16-cv-00922-TSZ - 3                                                    705 Second Avenue, Suite 1500
                                                                                     Seattle, Washington 98104
                                                                                Tel 206.622.1604 Fax 206.343.3961
     10017.04 ma031101
                    Case 2:16-cv-00922-TSZ Document 100 Filed 01/04/19 Page 4 of 4



                                            CERTIFICATE OF SERVICE
 1
                 I certify that on the date noted below I electronically filed this document entitled Plaintiff's
 2
     Reply In Support of Its Petitions for Contempt with the Clerk of the Court using the CM/ECF
 3
     system, which will send notification of such filing to the following CM/ECF participant:
 4
                 George T. Hunter: gthunter7700@gmail.com
 5
                 Dated: January 4, 2019
 6

 7                                                                /s/ Jeffrey L. Taren
                                                                  Jeffrey L. Taren, WSBA #50275
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

     PLAINTIFF'S REPLY IN SUPPORT OF PETITIONS FOR CONTEMPT                           MACDONALD HOAGUE & BAYLESS
     No. 2:16-cv-00922-TSZ - 4                                                          705 Second Avenue, Suite 1500
                                                                                           Seattle, Washington 98104
                                                                                      Tel 206.622.1604 Fax 206.343.3961
     10017.04 ma031101
